Exhibit 10.1 SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement, dated and effective as of October 26, 2009, hereinafter the “Agreement,” is entered into by and between TECHNEST HOLDINGS, INC. (“Technest”), a Nevada corporation with its principal place of business at 10411 Motor City Drive, Suite 650, Bethesda, Maryland, EOIR HOLDINGS LLC (“Holdings”), a Delaware limited liability company with its principal place of business at 600 Galleria Parkway, Suite 400, Atlanta, Georgia, and EOIR TECHNOLOGIES, INC. (“EOIR”), a Virginia corporation with its principal place of business at 10300 Spotsylvania Ave., Suite 220, Fredericksburg, Virginia, collectively referred to herein as the “Parties.” RECITALS A.WHEREAS, on September 10, 2007, the Parties entered into a Stock Purchase Agreement (“SPA”) to effectuate the sale of EOIR by Technest to Holdings. B.WHEREAS, a dispute arose between Technest and Holdings regarding the duties and obligations of Holdings under the SPA. C.WHEREAS, on September 24, 2008, Technest filed a demand for arbitration against Holdings with the American Arbitration Association (“AAA”), Case No. 16 (the “Arbitration”), alleging, among other things, that Holdings breached the SPA by failing to pay Technest the Contingent Purchase Price as required under the SPA; and on August 21, 2009, after full discovery and a seven day hearing, a panel of three AAA arbitrators issued an unanimous Final Award (“Award”) finding Holdings had breached the SPA and awarding Technest $23,778,402.83 plus interest (the Award is attached hereto as Exhibit A). D.WHEREAS, on or about February 17, 2009, Holdings filed a complaint against Technest in the U.S. District Court for the District of Delaware, Case No. 1:09-cv-00095-SLR, alleging that Technest breached the SPA when it failed to pay a Net Working Capital Adjustment to the Closing Date Purchase Price under the SPA; and, on April 21, 2009, the Court ordered a stay of the proceedings pending completion of arbitration regarding the Contingent Purchase Price issue; and, on September 30, 2009, Holdings filed another complaint against Technest in the U.S. District Court for the District of Delaware, Case No. 1:09-cv-730-SLR alleging that Technest breached the SPA by violating various representations, warranties, and covenants that governed the conditions of the sale of EOIR. E.WHEREAS, on August 24, 2009, Technest filed a motion to confirm the arbitration award and for entry of judgment in the U.S. District Court for the Eastern District of Virginia, Case No. 1:09-mc-00037-AJT-TCB; and, on September 11, 2009, the U.S.
